Citation Nr: 0510615	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from October 1989 to February 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this claim in June 2004 for procedural and 
evidentiary considerations, and that the action requested in 
its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDING OF FACT

Crohn's disease is not manifested by symptoms that more 
nearly approximate severe or pronounced ulcerative colitis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for Crohn's disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7319, 7323 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this case has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the veteran has been advised on numerous occasions of 
the type of evidence needed to warrant entitlement to an 
increased evaluation under the applicable rating criteria.  

First, although November 2001 correspondence does not 
specifically identify the evidence necessary for entitlement 
to an increased rating, and the respective obligations of the 
VA and the veteran in obtaining such evidence, the letter 
does request that the veteran provide any additional medical 
evidence showing treatment for Crohn's disease.

In addition, the initial rating decision of August 2002 and 
July 2003 statement of the case specifically advised the 
veteran that while the evidence of record demonstrated 
frequent exacerbations of his service-connected Crohn's 
disease, the evidence did not demonstrate numerous attacks a 
year with malnutrition, the health only fair during 
remissions.  

In addition, pursuant to the Board's remand of June 2004, an 
October 2004 letter notified the veteran of the evidence 
necessary to substantiate his claim for increased rating, the 
evidence VA would obtain on his behalf, and the evidence that 
the veteran should provide in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Following the receipt of the results from additional VA 
examination in November 2004, the veteran was also furnished 
with a January 2005 supplemental statement of the case in 
which the RO identified the new evidence and noted that this 
evidence still did not show numerous attacks a year with 
malnutrition, the health only fair during remissions.

Although the October 2004 VCAA notice letter clearly came 
after the initial rating decision that denied the claim for 
increased rating in August 2002, and did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative has indicated any intention to 
provide any additional medical evidence to support the 
veteran's remaining claim on appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The veteran has been assigned a rating of 30 percent under 38 
C.F.R. § 4.114, Diagnostic Code 7323, relating to moderately 
severe ulcerative colitis with frequent exacerbations.  The 
next higher rating provided under Diagnostic Code 7323 is 60 
percent for severe ulcerative colitis with numerous attacks a 
year and malnutrition with the veteran's health being only 
fair during periods of remission.  The next higher and 
maximum rating provided under Diagnostic Code 7323 is 100 
percent for pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  While the Board finds that 
38 C.F.R. § 4.114, Diagnostic Code 7319 relating to irritable 
colon syndrome is another potentially applicable diagnostic 
code, it would not result in a higher evaluation, as the 
maximum rating under that code is 30 percent, and the veteran 
is currently assigned a 30 percent evaluation.  

The history of this disability shows that service connection 
was originally granted for the veteran's Crohn's disease in a 
May 1992 rating decision, at which time the disability was 
assigned a 10 percent rating, effective from February 1992.  
Thereafter, while a January 1995 rating action reduced the 
rating for this disability to noncompensable, effective from 
April 1995, a March 1997 Board decision determined that the 
10 percent rating should be restored, and a March 1997 rating 
decision restored the 10 percent rating, effective from April 
1995.

Thereafter, during the course of this appeal, an August 2002 
rating decision increased the evaluation for this disorder to 
30 percent, effective from April 2001, on the basis of recent 
VA and private examination and treatment.  

VA outpatient records for the period of March to July 2001 
indicate that the veteran was seen at various times with 
complaints of frequent diarrhea and abdominal pain.  In April 
2001, the veteran reported that he had lost 20 pounds since 
December 2000.

A private medical treatment record dated in June 2001 
reflects that the veteran was evaluated at this time with 
complaints that included constant diarrhea, stomach pain, and 
weight loss.  The veteran noted at this time that his Crohn's 
disease was first diagnosed in 1992, and that over the past 
year, he had lost 16 to 20 pounds.  His current weight was 
165 pounds.  The impression was Crohn's disease and it was 
noted that the veteran was to be referred to a 
gastroenterologist.

VA intestines examination in September 2001 revealed that the 
veteran reported that he was taking medication for his 
Crohn's disease.  His weight over the last year had been from 
160 to 180 pounds.  He was currently 164 pounds.  The veteran 
experienced nausea occasionally with severe cramping, and had 
watery stools about four or five times during the day and a 
few times a night.  He would experience cramping pain and 
then diarrhea, which provided some relief from the pain.  The 
medication had somewhat helped the cramping, but the diarrhea 
was unchanged and was more of a constant process.  Objective 
examination was found to reveal no evidence of anemia or 
malnutrition.  The diagnosis was history of terminal ileitis, 
currently with four to five diarrheal stools daily, 
associated with cramping, with the VA examiner noting that 
the diarrhea had not improved over the last several years, 
but that the cramping was somewhat better with medication 
prescribed by an outside gastroenterologist.

VA outpatient records for the period of October 2001 to 
January 2003 reflect that in October 2001, the veteran 
complained of chronic abdominal pain and diarrhea, noting 
that he had approximately 7 episodes of diarrhea per day.  In 
January 2003, the veteran was evaluated for complaints that 
included abdominal pain and diarrhea, and the diagnosis was 
chronic abdominal pain/Crohn's disease.  

VA intestines examination in November 2004 revealed that the 
veteran was currently treating with Pentasa daily and 
hyoscyamine sulphate sublingually.  The veteran stated that 
since he had been changed to these medications, his condition 
had significantly improved, but he still had four bowel 
movements a day and during a flare-up, six bowel movements a 
day.  During an exacerbation, stools were noted to be loose 
and watery.  He occasionally had some blood retained in them, 
which occurred approximately once a month.  The veteran 
stated that his weight had been stable, noting that he had 
not lost or gained any weight, and that the occasion blood 
was evidenced only on the toilet paper and not associated 
with the stool or toilet water.  The veteran also reported 
nausea and severe abdominal cramping, which occurred 
approximately two times a week.  This was relieved by the 
sublingual hyoscyamine.  He denied any problems associated 
with malnutrition.

Physical examination revealed that the abdomen was nontender 
to palpation without masses or hepatosplenomegaly.  The 
assessment was chronic Crohn's disease with frequency in 
severity as described above.


II.  Analysis

The Board has reviewed all of the evidence.  The disability 
is currently rated under Diagnostic Code 7323 at 30 percent.  
In order to assign a 60 percent rating, it will be necessary 
to discuss whether the manifestations of the veteran's 
Crohn's disease are consistent with severe ulcerative colitis 
with numerous attacks a year and malnutrition, with the 
veteran's health only fair during remissions.  C.F.R. § 
4.114, Diagnostic Code 7323.  

In this regard, while the Board concedes that there is ample 
evidence that the veteran suffers from frequent attacks in 
the form of diarrhea, abdominal pain, and other 
gastrointestinal complaints, and there was some weight 
reduction during 2001, the veteran's weight is otherwise 
noted by the veteran himself to be stable, no evidence of 
anemia or malnutrition was found at the time of VA intestines 
examination in September 2001, and the veteran denied any 
problems associated with malnutrition at the time of his most 
recent VA intestines examination in November 2004.  In fact, 
the veteran also recently noted that recent medication 
changes had resulted in significant improvement in his 
condition.  Thus, since a 60 percent rating requires both 
numerous attacks and malnutrition, the Board finds that the 
lack of evidence of malnutrition precludes the Board from 
assigning a 60 percent rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7323.

The rating criteria for an assignment of the maximum 
evaluation of 100 percent under Diagnostic Code 7323 is 
clearly not warranted because there has not been evidence of 
marked malnutrition, anemia, and general debility, or serious 
complications such as liver abscess.  

In summary, the Board finds that a preponderance of the 
evidence is against entitlement to a higher rating under the 
applicable criteria, and that the veteran's claim must 
therefore be denied. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


